      Case 4:20-cv-00343-AW-MAF Document 15 Filed 09/14/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

GREGORY HARRIS,
      Plaintiff,
v.                                                Case No. 4:20-cv-343-AW-MAF
FLORIDA DEP’T OF CORRECTIONS,
et al.,
     Defendants.
_______________________________/
                            ORDER OF DISMISSAL

      Gregory Harris sued the Department of Corrections and several of its

employees. ECF No. 1. The magistrate judge, through an August 10, 2020 Report

and Recommendation, recommends dismissal. ECF No. 13. I have reviewed the

Report and Recommendation, and I have considered de novo Harris’s objections

(ECF No. 14.)

      As the magistrate judge notes, Harris is a three-strikes inmate who seeks to

proceed in forma pauperis. Because he has not paid the full filing fee, he can proceed

only if he “is under imminent danger of serious physical injury.” 28 U.S.C.

§ 1915(g). So the question is whether he has shown that he has. I agree with the

magistrate judge and conclude he has not.

      There are two basic claims embedded in Harris’s complaint. First, he alleges

that he contracted a blood virus that led to severe itching, scratching, and bleeding.


                                          1
      Case 4:20-cv-00343-AW-MAF Document 15 Filed 09/14/20 Page 2 of 2




He alleges that defendants violated the Eighth Amendment by not affording proper

medical treatment for this condition. Second, he alleges that certain of the defendants

violated the Eighth Amendment by physically assaulting him. As to the latter claim,

he has alleged only past conduct—no threat of future harm. So that provides no basis

to proceed. As to the former—inadequate treatment for the blood infection—I agree

that he has not provided nonconclusory allegations that would show he faces

“imminent danger of serious physical injury.” Therefore, I conclude dismissal is

appropriate.

      The Report and Recommendation (ECF No. 13) is approved. The clerk will

enter a judgment that says, “This case is dismissed without prejudice based on 28

U.S.C. § 1915(g).” The clerk will then close the file.

      SO ORDERED on September 14, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                          2
